DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-20, drawn to a cathode configured to use oxygen as a cathode active material, classified in H01M10/0525.
Group II, claims 21, drawn to a method of manufacturing an air battery cathode, classified in H01M 4/0471.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, using a process which does not heat-treat the mixture.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Grant Ehrlich (REG. NO. 56185) on 6/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1, 4, 6-8, and 9-11 are objected to because of the following informalities:  
Claim 1, lines 6 and 12 (two instances) it appears the relationship reciting “δ1”is extraneous since “δ1” does is not contained within Formula 1 or Formula 2 and thus should be removed from the claim.
Claim 1, line 7, it appears the relationships reciting “a” and “b” are extraneous since “a” and “b” are not contained within Formula 1 and thus should be removed from the claim.
Claim 1, line 13, it appears the relationships reciting “x” and “y” are extraneous since “x” and “y” are not contained within Formula 2 and thus should be removed from the claim.
Claim 9, line 1, “thecathode” should be changed to read “the cathode” to add the proper spacing.
Claim 10, lines 6-7, “Pb, 0.2<x≤0.7” should be changed to read “Pb, and 0.2<x≤0.7” to properly format the list.
Claim 11, lines 4-5, “Bi, 0.2<x≤0.5” should be changed to read “Bi, and 0.2<x≤0.5” to properly format the list.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and further in view of Habazaki et al. (WO 2016132932 A1) (English machine translation provided herein).
Regarding claim 1, Jin discloses a cathode to use oxygen as a cathode active material (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising a lithium-containing metal oxide (machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) comprising a perovskite compound represented by Formula 3
Formula 3
LixAyGzO3-δ
wherein, in Formula 3, A and G are each independently at least one metal element belonging to Group 2 to Group 16 of the period table of the elements (machine translation; Embodiment 3; [0044]-[0049]; La belongs to Group 3 and Ti belongs to Group 4), wherein x = 0.27 which is within the claimed range of 0<x<1, y = 0.58 which is within the claimed range of 0<y<2, x+y = 0.85 which is within the claimed range of 0<x+y≤1, z = 1 which is within the claimed range of 0<z≤1.5, and δ = 0 which is not within the claimed range of 0<δ≤1.5.
Habazaki teaches a cathode configured to use oxygen as a cathode active material (machine translation; P11; L440-448), the cathode comprising a perovskite compound, and δ = 0.5 or 1 (machine translation; P5; L196-200) which is within the claimed range of 0<δ≤1.5 because an oxygen deficient perovskite has excellent catalytic activity in an active oxygen reduction reaction (machine translation; P7; L286-290).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the oxygen deficiency, as taught by Habazaki, into the cathode of Jin because an oxygen deficient perovskite has excellent catalytic activity in an active oxygen reduction reaction and the skilled artisan will have a reasonable expectation of success in doing so.
Regarding claim 2, modified Jin disclose all the limitations of the cathode above and further discloses a similar lithium-containing metal oxide, Li0.27La0.58□0.15TiO2.5 or Li0.27La0.58□0.15TiO2 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200), that is used in the instant specification ([0049[-[0050]) and thus a similar conductive structure should be expected.  “Products of identical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15, USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently discloses wherein the lithium-containing metal oxide is a crystalline lithium-ion conductor.
Regarding claim 9, modified Jin disclose all the limitations of the cathode above and further discloses wherein the cathode comprises a perovskite compound represented by Formula 3 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200).
Regarding claim 10, modified Jin disclose all the limitations of the cathode above and further discloses, wherein, in Formula 3, A is La, G is Ti, and wherein x = 0.27 which is within the claimed range of 0.2<x≤0.7, y = 0.58 which is within the claimed range of 0<y≤0.7, x+y = 0.85 which is within the claimed range of 0<x+y<1, z = 1 which is within the claimed range of 0<z≤1.2, and δ = 0.5 or 1 which is within the claimed range of 0<δ≤1.2 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200).
Regarding claim 11, modified Jin disclose all the limitations of the cathode above and further discloses, wherein, in Formula 3, A is La, G is Ti, and wherein x = 0.27 which is within the claimed range of 0.2<x≤0.5, y = 0.58 which is within the claimed range of 0.4<y≤0.7, x+y = 0.85 which is within the claimed range of 0<x+y<1, z = 1 which is within the claimed range of 0.8<z≤1.2, and δ = 0.5 or 1 which is within the claimed range of 0<δ≤1.2 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200).
Regarding claim 12, modified Jin discloses all the limitations of the cathode above and further discloses wherein the perovskite compound comprises Li0.27La0.58□0.15TiO3-δ, wherein δ = 0.5 or 1 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200)
Although modified Jin does not explicitly disclose wherein the mixed conductor is the claimed Li0.30La0.57TiO3-δ, wherein δ = 0.5 or 1, the proportions of lithium and lanthanum in the Li0.27La0.58□0.15TiO3 mixed conductor taught by modified Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close proportions to those in the prior art to be prima facie obvious, and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
Modified Jin further teaches it desires to utilize a lithium-containing metal oxide in order to obtain a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature (Jin; machine translation; [0012]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the lithium-containing metal oxide of modified Jin, which is substantially close to that of the instant claim, because the skilled artisan would expect the mixed conductors to have the same properties, i.e. providing for a metal-air battery with a high charge-discharge capacity, good rate performance, high cycle stability, and a wide range operating temperature.
Regarding claim 13, modified Jin disclose all the limitations of the cathode above and further discloses a similar lithium-containing metal oxide, Li0.27La0.58□0.15TiO2.5 or Li0.27La0.58□0.15TiO2 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200), that is used in the instant specification ([0049]-[0050]) and thus a similar electronic conductivity and ionic conductivity should be expected.  “Products of identical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15, USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently discloses wherein the perovskite compound has an electronic conductivity of about 1.0x10-9 Siemens per centimeter or to about 1.0 Siemens per centimeter, and an ionic conductivity of about 2.0x10-7 Siemens per centimeter or to about 0.1 Siemens per centimeter at 25ºC.
Regarding claim 16, modified Jin disclose all the limitations of the cathode above and further discloses a similar lithium-containing metal oxide, Li0.27La0.58□0.15TiO2.5 or Li0.27La0.58□0.15TiO2 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200), that is used in the instant specification ([0049]-[0050]) and thus a similar conductive structure should be expected.  “Products of identical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15, USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently discloses wherein the lithium-containing metal oxide is a mixed conductor.
Regarding claim 17, modified Jin disclose all the limitations of the cathode above and further discloses a similar lithium-containing metal oxide, Li0.27La0.58□0.15TiO2.5 or Li0.27La0.58□0.15TiO2 (Jin; machine translation; Embodiment 3; [0044]-[0049]; Li0.27La0.58□0.15TiO3; Li3xLa2/3-x□1/3-2xTiO3, wherein x = 0.09 and the space in the formula represents vacancy) (Habazaki; machine translation; P5; L196-200), that is used in the instant specification ([0049]-[0050]) and thus a similar electrochemical stability should be expected.  “Products of identical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15, USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently discloses wherein the lithium-containing metal oxide is electrochemically stable at a voltage of about 2.0 V to about 4.0 V with respect to lithium metal.
Regarding claim 18, modified Jin disclose all the limitations of the cathode above and further discloses wherein the cathode is porous (Jin; machine translation; [0046]; “a porous air electrode film”).
Regarding claim 19, modified Jin disclose all the limitations of the cathode above and further discloses a lithium air battery (Jin; machine translation; [0044]-[0049]) comprising: the cathode (Jin; machine translation; [0046]); an anode including lithium (Jin; machine translation; [0048]); and an electrolyte between the cathode and the anode (Jin; machine translation; [0046]-[0048]).
Regarding claim 20, modified Jin disclose all the limitations of the lithium-air battery above and further discloses wherein the electrolyte comprises a solid electrolyte (Jin; machine translation; [0045]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and further in view of Houjyou et al. (US 20190074543 A1) (utilizing the 9/4/18 US filing date).
Regarding claim 1, Jin discloses a cathode to use oxygen as a cathode active material (machine translation; [0012]; air electrode for a lithium-air battery), the cathode comprising a lithium-containing metal oxide (machine translation; Embodiment 1; [0031]-[0037]; Li7La3Zr2O12) comprising a spinel compound represented by Formula 2
Formula 2
Li4±aM5±bO12-δ

wherein, in Formula 2, M is at least one metal element belonging to Group 2 to Group 16 of the periodic table of the elements (machine translation; Embodiment 1; [0031]-[0037]; Li7La3Zr2O12; La is Group 3 and Zr is Group 4), a = 3 which is not within the claimed range of 0<a<2, b = 5 which is not within the claimed range of 0.3<b<5, and δ = 0 which is not within the claimed range of 0<δ≤3.
Jin further teaches wherein lithium-containing metal oxide materials comprising the cathode can be used interchangeably with the solid electrolyte material (machine translation; Embodiment 1; [0031]-[0037]).
Houjyou teaches a solid electrolyte for a battery [0001], the solid electrolyte comprising a lithium-containing metal oxide ([0080]; (Li5.8Al0.2)La3Zr1.4Nb0.6O12) out of a list of other compounds comprising a spinel compound represented by Formula 2
Formula 2
Li4±aM5±bO12-δ
wherein, in Formula 2, M is at least one metal element belonging to Group 2 to Group 16 of the periodic table of the elements ([0080]; Al is Group 13, La is Group 3, Zr is Group 4, Nb is Group 5), a = 1.8 which within the claimed range of 0<a<2, b = 0.2 which is not within the claimed range of 0.3<b<5, and δ = 0 which is not within the claimed range of 0<δ≤3.
Houjyou further teaches a more general formula [0096] wherein 4≤b≤6.25 ([0096]; combining “α”, “β”, and “y”) which overlaps with the claimed range of 0.3<b<5 and -1≤ δ≤1 [0096] which overlaps with the claimed range of 0<δ≤3.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the spinel compound of Houjyou as claimed and utilize it as the spinel compound in the cathode of Jin because it is a known lithium-containing metal oxide suitable for the intended purpose of forming a battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Houjyou et al. (US 20190074543 A1) (utilizing the 9/4/18 US filing date) as applied to claim 1 above, and further in view of Lee et al. (US 20140011100 A1).
Regarding claim 3, modified Jin disclose all the limitations of the cathode above and further teaches wherein lithium-containing metal oxide materials comprising the cathode can be used interchangeably with the solid electrolyte material (Jin; machine translation; Embodiment 1; [0031]-[0037]).
Modified Jin does not disclose wherein the lithium-containing metal oxide further comprises at least one of a layered compound, a garnet compound, a NASICON compound of the formula Na1+xZr2SixP3-xO12 wherein 0<x<3, a LISICON compound of the formula Li2+2xZn1-xGeO4 wherein 0<x<1, a phosphate compound, a tavorite compound, a triplite compound, an anti-perovskite compound, a silicate compound, or a borate compound.
Lee teaches a solid electrolyte for an air battery [0049] wherein the lithium-containing metal oxide [0051] further comprises a phosphate compound ([0070]; LTAP) out of a list of other compounds.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the phosphate compound out of the list of other compounds in Lee and utilize it with the lithium-containing metal oxide of modified Jin because it is a known lithium-containing metal oxide configuration suitable for the intended purpose of forming an air battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Houjyou et al. (US 20190074543 A1) (utilizing the 9/4/18 US filing date) as applied to claim 1 above, and further in view of Dong et al. (CN 107069046 A1) (English machine translation provided herein), and Praas et al. (US 6183910 B1).
Regarding claim 4, modified Jin disclose all the limitations of the cathode above and further discloses wherein the cathode comprises a spinel compound of Formula 2 (Jin; machine translation; Embodiment 1; [0031]-[0037]; Li7La3Zr2O12) (Houjyou; [0080], [0096]; Li5.8Al0.2)La3Zr1.4Nb0.6O12) but not disclose wherein the cathode comprises a spinel compound of Formula 1 and spinel compound of Formula 2.
Dong teaches a cathode configured to use oxygen as a cathode active material (machine translation; [0002]), the cathode comprising two different types of lithium-containing metal oxides (machine translation; [0089]).
Praas teaches a cathode for a battery (C1: L6-10), the cathode comprising a lithium-containing metal oxide (C5: L35-36; Li1.04Mn1.96O3.94) comprising a spinel compound represented by Formula 1
Formula 1
Li1±xM2±yO4-δ
wherein, in Formula 1, M is at least one metal element belonging to Group 2 to Group 16 of the periodic table of the elements (C5: L35-36; Li1.04Mn1.96O3.94; Mn is in Group 7), x = 0.04 which is within the claimed range of 0<x<1, y = 0.04 which is within the claimed range of 0<y<1, and δ = 0.06 which is within the claimed range of 0<δ≤1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the spinel compound of Praas with the spinel compound of modified Jin as taught by Dong because it is a known configuration suitable for the tended purpose of forming a cathode for a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, modified Jin disclose all the limitations of the cathode above and further discloses wherein M in Formula 2 is Al, Xr, Nb, and La (Houjyou; [0080]; Li5.8Al0.2)La3Zr1.4Nb0.6O12).
Modified Jin does not teach wherein the cathode comprises a spinel compound of Formula 1 and spinel compound of Formula 2 and thus does not teach wherein M in Formula 1 is at least one of Ni, Pd, Pb, Fe, Ir, Co, Rh, Mn, Cr, Ru, Re, Sn, V, Ge, W, Zr, Ti, Mo, Hf, U, Nb, Th, Ta, Bi, Li, H, Na, K, Rb, Cs, Ca, Sr, Ba, Y, La, Ce, Pr, Nd, Pm, Sm, Gd, Tb, Dy, Ho, Er, Mg, Al, Si, Sc, Zn, Ga, Rb, Ag, Cd, In, Sb, Pt, Au, or Pb.
Dong teaches a cathode configured to use oxygen as a cathode active material (machine translation; [0002]), the cathode comprising two different types of lithium-containing metal oxides (machine translation; [0089]).
Praas teaches a cathode for a battery (C1: L6-10), the cathode comprising a lithium-containing metal oxide (C5: L35-36; Li1.04Mn1.96O3.94) comprising a spinel compound represented by Formula 1:
Formula 1
Li1±xM2±yO4-δ
wherein, in Formula 1, M is Mn (C5: L35-36; Li1.04Mn1.96O3.94; Mn is in Group 7), x = 0.04 which is within the claimed range of 0<x<1, y = 0.04 which is within the claimed range of 0<y<1, and δ = 0.06 which is within the claimed range of 0<δ≤1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the spinel compound of Praas with the spinel compound of modified Jin as taught by Dong because it is a known configuration suitable for the tended purpose of forming a cathode for a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Jin disclose all the limitations of the cathode above and further discloses a similar lithium-containing metal oxide, (Li5.8Al0.2)La3Zr1.4Nb0.6O12-δ, wherein -1≤ δ≤1 (Jin; machine translation; Embodiment 1; [0031]-[0037]; Li7La3Zr2O12) (Houjyou; [0080], [0096]; Li5.8Al0.2)La3Zr1.4Nb0.6O12), that is used in the instant specification ([0034]-[0036]) and thus a similar electronic conductivity and ionic conductivity should be expected.  “Products of identical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15, USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently discloses wherein at least one of the spinel compounds has an electronic conductivity of about 1.0x10-9 Siemens per centimeter or to about 1.0 Siemens per centimeter, and an ionic conductivity of about 2.0x10-8 Siemens per centimeter or to about 0.1 Siemens per centimeter at 25ºC.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Houjyou et al. (US 20190074543 A1) (utilizing the 9/4/18 US filing date), Dong et al. (CN 107069046 A1) (English machine translation provided herein), and Praas et al. (US 6183910 B1) as applied to claim 4 above, and further in view of Verma et al. (US 20160141617 A1).
Regarding claim 6, modified Jin disclose all the limitations of the cathode above and further teaches wherein Ti can be included in the lithium-containing metal oxide (Houjyou; [0072]).
Modified Jin does not disclose wherein the at least spinel compound of Formula 2 is represented by Formula 4:
Formula 4
Li4±aTi5-bMcO12-δ
wherein, in Formula 4, M is at least one of Cr, Mg, Ca, Sr, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gad, Tb, Dy, Ho, Er, Tm, Yb, Lu, Zr, Hf, V, Nb, Ta, Mo, W, Mn, Yc, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Hg, Al, Ga, In, Yl, Ge, Sn, Pb, Sb, Bi, Po. As, Se, or Te, 0.3<a<2, 0.3<b<2, 0.3<c<2, and 0<δ≤3.
Verma teaches a cathode for a battery [0002], the cathode comprising a lithium-containing metal oxide ([0053], Table 2; Li3.6Ti4.2Cr1.2O12-δ, wherein 0≤δ) comprising a spinel compound represented by Formula 4:
Li4±aTi5-bMcO12-δ
wherein, in Formula 4, M is Cr, a = 0.4 which is within the claimed range of 0.3<a<2, b = 0.8 which is within the claimed range of 0.3<b<2, c = 1.2 which is within the claimed range of 0.3<c<2, and 0≤δ which overlaps with the claimed range of 0<δ≤3 ([0053], Table 2; Li3.6Ti4.2Cr1.2O12-δ, wherein 0≤δ) in order to increase the electrical conductivity.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a range for δ which overlaps with the claimed range in Verma and utilize the cathode material of Verma for the cathode material of modified Jin in order to increase the electrical conductivity and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Houjyou et al. (US 20190074543 A1) (utilizing the 9/4/18 US filing date), Dong et al. (CN 107069046 A1) (English machine translation provided herein), and Praas et al. (US 6183910 B1) as applied to claim 4 above, and further in view of Lin et al. "Spinel Li4–2 x Co3 x Ti5–x O12 (0≤ x≤ 0.5) for Lithium-Ion Batteries: Crystal Structures, Material Properties, and Battery Performances" and Fujimoto (US 6372384 B1). 
Regarding claim 7, modified Jin disclose all the limitations of the cathode above and further teaches wherein as long as the δ in the lithium-containing metal oxide is within the range of -1≤δ≤1, a change in crystal structure can be small thus improving the lithium ion conductivity (Houjyou; [0059], [0079]).
Modified Jin does not disclose wherein the at least one spinel compound is Li4±xTi5-yCozO12-δ wherein 0.4<x≤1, 0.4<y≤1, 0.4<z≤1, and δ<0≤3.
Lin teaches an anode for a battery (P14247: C1), the anode comprising a lithium-containing metal oxide comprising a spinel compound (P14247: C1), wherein the spinel compound is Li4±xTi5-yCozO12-δ (P14247: C2; Li4-2xTi5-xCo3xO12-δ, wherein x=0.35) wherein x=0.75 which is within the claimed range of 0.4<x≤1, y = 0.35 which is just below the claimed range of 0.4<y≤1, z=1.05 which is just above the claimed range of 0.4<z≤1, and δ =0 which just below the claimed range of 0<δ≤3 to increase both the electronic conductivity and Li-ion coefficient (C14254: C1).
Fujimoto teaches wherein anode and cathode materials for batteries can be used interchangeably (C6: L4-13).
Although Lin does not explicitly disclose wherein the lithium-containing metal oxide has properties for y and z such that 0.4<y≤1 and 0.4<z≤1, the proportions of titanium and cobalt taught by Jin are substantially close to that of the instant claim such that one of ordinary skill would have expected compositions that are in such close to those in the prior art to be prima facie obvious, and to have the same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).
Furthermore, from the teaching of Houjyou, the skilled artisan would know to modify the amount of oxygen in the lithium containing metal oxide of Lin such that of -1≤δ≤1, which overlaps with the claimed range of 0<δ≤3 since a change in crystal structure can be small thus improving the lithium ion conductivity (Houjyou; [0059], [0079]).
Additionally from the teaching of Fujimoto, the skilled artisan would know that the lithium-containing metal oxide of Lin can be used as a cathode material (Fujimoto; C6: L4-13).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the lithium-containing metal oxide of Lin which is substantially close to that that of the instant claim because the skilled artisan would expect the lithium-containing metal oxide to have the same properties, i.e. to increase both the electronic conductivity and Li-ion coefficient.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2017147793 A1) (English machine translation provided herein) and Houjyou et al. (US 20190074543 A1) (utilizing the 9/4/18 US filing date) as applied to claim 1 above, and further in view of Dong et al. (CN 107069046 A1) (English machine translation provided herein), and Nakahara et al. (US 20150010822 A1).
Regarding claim 14, modified Jin disclose all the limitations of the cathode above but does not disclose wherein the lithium-containing oxide further comprises a layered compound represented by Formula 5:
Formula 5
Li1±xM1±yO2-δ
wherein, in Formula 5, M is at least one element belonging to Group 2 to Group 16 of the periodic table of the elements, 0<x<0.5, 0<y<1, and 0≤δ≤1. 
Dong teaches a cathode configured to use oxygen as a cathode active material (machine translation; [0002]), the cathode comprising two different types of lithium-containing metal oxides (machine translation; [0089]).
Nakahara teaches a cathode for a battery [0108], the cathode comprising a lithium-containing metal oxide comprising a layered compound (Table 1; Example 1; Li1.19Mn0.52Fe0.22O1.98) represented by Formula 5:
Formula 5
Li1±xM1±yO2-δ
wherein, in Formula 5, M is at least one element belonging to Group 2 to Group 16 of the periodic table of the elements (Table 1; Example 1; Li1.19Mn0.52Fe0.22O1.98; Mn is in Group 6 and Fe is in Group 7), x=0.19 which is within the claimed range of 0<x<0.5, y= 0.74 which is within the claimed range of 0<y<1, and δ = 0.02 which is within the claimed range of 0≤δ≤1. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the layered compound of Nakahara with the spinel compound of modified Jin as taught by Dong because it is a known configuration suitable for the tended purpose of forming a cathode for a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified Jin disclose all the limitations of the cathode above and further discloses a similar lithium-containing metal oxide, Li5.8Al0.2)La3Zr1.4Nb0.6O12-δ and Li1.19Mn0.52Fe0.22O1.98, wherein -1≤ δ≤1 (Jin; machine translation; Embodiment 1; [0031]-[0037]; Li7La3Zr2O12) (Houjyou; [0080], [0096]; Li5.8Al0.2)La3Zr1.4Nb0.6O12 ) (Nakahara; Table 1; Example 1; Li1.19Mn0.52Fe0.22O1.98), that is used in the instant specification ([0034]-[0036] and [0098]-[0099]) and thus a similar electronic conductivity and ionic conductivity should be expected.  “Products of identical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15, USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Jin inherently discloses wherein the lithium-containing metal oxide has an ionic conductivity of about 1.0x10-9 Siemens per centimeter to 0.1 Siemens per centimeter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759